                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENESSEE
                                 NASHVILLE DIVISION

 GERALD DEAN MORGAN                             )
                                                )
                Plaintiff,                      )
 vs.                                            )    JURY DEMANDED
                                                )
 BOARD OF PROFESSIONAL                          )    Case No.: 3:21-cv-00274
 RESPONSIBILITY OF THE                          )
 SUPREME COURT OF TENNESSEE,                    )
 and SANDRA GARRETT, in her                     )
 individual capacity                            )
                                                )
                Defendants.                     )


         JOINT MOTION TO POSTPONE CASE MANAGEMENT CONFERENCE


         Plaintiff and Defendants hereby move to postpone the case management conference, which

is currently set for Tuesday, September 7, 2021 at 9:30 am.

         Defendants filed a Motion to Dismiss Plaintiff’s Complaint for Lack of Jurisdiction and

Failure to State a Claim on May 3, 2021. [Dkt. No. 9], and Plaintiff filed their Response in

Opposition on June 7, 2021 [Dkt. No. 14].

         The parties respectfully submit that the motion to dismiss should be resolved before the

case management conference is conducted, initial disclosures are prepared, and discovery is

required to proceed.

         A proposed Order is submitted herewith.




       Case 3:21-cv-00274 Document 17 Filed 08/26/21 Page 1 of 2 PageID #: 177
                                     Respectfully submitted,

                                     THE BLACKBURN FIRM, PLLC


                                     /s/ Gary Blackburn
                                     W Gary Blackburn, BPR #3484
                                     Bryant Kroll, BPR #33394
                                     213 Rep John Lewis Way, Suite 300
                                     Nashville, Tennessee 37219
                                     Phone: (615) 254-7770
                                     Fax: (866) 895-7272
                                     gblackburn@wgaryblackburn.com
                                     Attorneys for Plaintiff

                                     /s/ David M. Rudolph by Gary Blackburn w/ permission
                                     David M. Rudolph
                                     Assistant Attorney General
                                     Office of Tennessee Attorney General
                                     One Commerce Square
                                     40 South Main Street, Suite 1014
                                     Memphis, TN 38103-1877
                                     Phone: 901.543.4162
                                     David.Rudolph@ag.tn.gov
                                     Attorney for Defendants

                                     Certificate of Service

        The undersigned hereby certifies that on this the 26th day of August 2021 a true and
correct copy of the foregoing has been forwarded via the Court’s electronic filing system to:

David M. Rudolph
Assistant Attorney General
Office of Tennessee Attorney General
One Commerce Square
40 South Main Street, Suite 1014
Memphis, TN 38103-1877
Phone: 901.543.4162
David.Rudolph@ag.tn.gov
Attorney for Defendants



                                             /s/ Gary Blackburn            ___
                                             Gary Blackburn




    Case 3:21-cv-00274 Document 17 Filed 08/26/21 Page 2 of 2 PageID #: 178
